DETAILED ACTION 
The present application, filed on 8/21/2018 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 9, 17 are amended

Overall, Claims 1-17 are pending and have been considered below.        


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 9 and Claim 17 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 9, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: The claim recites: determine that a number of the registered transitions for the plurality of first mobile devices satisfies a threshold value; receive a third location report; determine that the current location of the second mobile device matches the second location; predict that the second mobile device will arrive at the first location.   
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a computing system,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by a computing system” language, “determining that a number of the registered transitions for the plurality of first mobile devices satisfies a threshold value” in the context of this claim encompasses the user manually or mentally counting the transitions and comparing the number of the transitions to a threshold. Similarly, but for the “by a computing system” language, “receiving a third location report indicating a current location of a second mobile device of a user of the online platform” in the context of this claim encompasses the user manually or mentally observing a transition of another mobile device. Furthermore, but for the “by a computing system” language, “determining that the current location of the second mobile device matches the second location” in the context of this claim encompasses the user manually or mentally determining the other mobile device leaves form the same location like the previous ones. Finally, but for the “by a computing system” language, “predicting that the second mobile device will arrive at the first location within a particular time period” in the context of this claim encompasses the user manually or mentally evaluating, judging that the other mobile device will arrive at the destination after approximately the same amount of time. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receive a plurality of first location reports; receive a second location report; register a transition of the first mobile device between the second location to the first location. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the mobile devices; the second location; the second mobile device. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a computing system; a processor; a computer-readable storage are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receive a plurality of first location reports; receive a second location report; register a transition of the first mobile device between the second location to the first location. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the mobile devices; the second location; the second mobile device. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a computing system; a processor; a computer-readable storage. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine an advertisement of relevance to the first location; cause the advertisement to be sent to the second mobile device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 6 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine an advertisement of relevance to the particular time period; causing the advertisement to be sent to the second mobile device. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 7 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determine an advertisement of relevance to the second location; causing the advertisement to be sent to the second mobile device. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 8 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receive information relevant to the second location; cause the information relevant to the second location to be sent to the second mobile device. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 2-4 (which are repeated in Claims 10-12 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first location reports; the determination of the location of the mobile device; determination that the second mobile device will arrive at the second location. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig5 and [0074]-[0081], including among others: processor; memory; storage; i/o interface; communication interface.

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-17 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 11, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Koenig (US 2015/0160025), in further view of Ledlie (US 2012/0220308).  
Regarding Claims 1, 9, 17 – Su discloses: One or more computer-readable non-transitory storage media embodying software that is operable when executed to: 
receive a plurality of first location reports associated with a plurality of first mobile devices of a plurality of users of an online platform, wherein each of the first mobile devices is associated with a first location report indicating a first location of the first mobile device;  {see at least fig7, rc530, [0071] mobile device; fig4, rc206, [0049]-[0050] destination location}    
receive, for each of the plurality of first mobile devices, a second location report indicating a second location of the first mobile device, wherein the second location is associated with a time point previous to first location of the first mobile device, {see at least fig4, rc206, [0049]-[0050] origin location}
register, for each of the plurality of first mobile devices, a transition of the first mobile device between the second location to the first location; {see at least fig4, rc210, [0053] determine commute time (reads on registering a transition)}
determine that a number of the registered transitions for the plurality of first mobile devices satisfies a threshold value; {see at least fig4, rc208, rc210, [0051]-[0053] frequently traveled commute (reads on threshold value for transitions); commute time (reads on transitions between origin and destination}
receive a third location report indicating a current location of a second mobile device of a user of the online platform; {see at least fig4, rc206, [0049]-[0050] origin location; [0018], [0065] “users” reads on more than one mobile device, which implies a second mobile device as well}
determine that the current location of the second mobile device matches the second location; and {see at least fig4, rc206, [0049]-[0050] the origin location matches the second location} 
… based on determining that the number of the registered transitions for the plurality of first mobile devices satisfies the threshold value. {see at least fig4, rc208, rc210, [0051]-[0053] frequently traveled commute (reads on threshold value for transitions); commute time (reads on transitions between origin and destination} 

Su does not disclose, however, Koenig discloses:  
predict that the second mobile device will arrive at the first location within a particular time period … {see at least fig6, rc300, [0206] calculating (reads on predicting) travel times based on historic travel times}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su to include the elements of Koenig.  One would have been motivated to do so, in order to provide to the promotion engine data/information about the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su evidently discloses identifying past and future user locations.  Koenig is merely relied upon to illustrate the functionality of predicting a future user location in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as predicting a future user location are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, as well as Koenig would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su / Koenig.

Su, Koenig does not disclose, however, Ledlie discloses: 
wherein the second mobile device is different than each of the plurality of first mobile devices; {see at least [0069]-[0071] at least in part, on machine learning techniques (such as a collaborative filtering process) to make comparisons across coarse location summaries from different users; the system applies collaborative filtering to automatically predict (filter) the user interested geographic areas by collecting location information from many users (collaborating) (reads on mobile device different than each of the plurality of first mobile devices}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig to include the elements of Ledlie.  One would have been motivated to do so, in order to identify future user locations by using an efficient mechanism (i.e. collaborative filtering).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig evidently discloses identifying past and future user locations.  Ledlie is merely relied upon to illustrate the functionality of using collaborative filtering to identify future user locations in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as using collaborative filtering to identify future user locations are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, as well as Ledlie would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig / Ledlie.

Regarding Claims 3, 11 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su further discloses:  
wherein determining that the second mobile device will arrive at the first location within the particular time period is further based on periodic patterns associated with the first mobile devices, the periodic patterns being determined based on the first and second location reports. {see at least fig4, rc206, [0049]-[0050] origin location, destination location} 


Claims 2, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Koenig (US 2015/0160025), in further view of Ledlie (US 2012/0220308), in further view of Egner et al (US 2017/0272972).  
Regarding Claims 2, 10 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Egner discloses:  
wherein the plurality of first location reports and the second location reports include data corresponding to values for longitude, latitude, and a timestamp. {see at least [0117] location zone, time and date stamp,; fig10A, [0166] latitude, longitude; fig11, rc1105, [0173] current user position (reads on longitude, latitude, time)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Egner.  One would have been motivated to do so, in order to more precisely identify geographic locations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Egner is merely relied upon to illustrate the functionality of geographic coordinates in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as geographic coordinates are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Egner would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Egner.


Claims 4, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Koenig (US 2015/0160025), in further view of Ledlie (US 2012/0220308), in further view of Shimizu et al (US 2014/0025296).  
Regarding Claims 4, 12 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Shimizu discloses:   
wherein the plurality of first location reports and the second location reports include data corresponding to at least one of the name of a business establishment, a street address, a school, a landmark, or a transportation system.  {see at least fig2, [0026] home, amusement park (reads on landmark); home, company (reads on business establishment); home, hospital (reads on business establishment)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Shimizu.  One would have been motivated to do so, in order to better customize the service to the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Shimizu is merely relied upon to illustrate the functionality of a business establishment name in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as a business establishment name are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Shimizu would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Shimizu.


Claims 5-8, 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Su et al (US 2018/0180431), in view of Koenig (US 2015/0160025), in further view of Ledlie (US 2012/0220308), in further view of Hicks et al (US 2011/0246304).   
Regarding Claims 5, 13 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Hicks discloses:  wherein the instructions when executed by the one or more processors, cause the system to further perform: 
determine an advertisement of relevance to the first location; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}  
cause the advertisement to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of location relevant advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as location relevant advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Hicks.

Regarding Claims 6, 14 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Hicks discloses:  wherein the instructions when executed by the one or more processors, cause the system to further perform:  
determine an advertisement of relevance to the particular time period; and and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations} 
causing the advertisement to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Hicks.  One would have been motivated to do so, in order to provide the most appropriate advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of location relevant advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as location relevant advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Hicks.

Regarding Claims 7, 15 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Hicks discloses:  the instructions when executed by the one or more processors, cause the system to further perform: 
determine an advertisement of relevance to the second location; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}
causing the advertisement to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Hicks.  One would have been motivated to do so, in order to provide user with the necessary information to make an informed decision.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of determining and communicating an advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as determining and communicating an advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Hicks.

Regarding Claims 8, 16 – Su, Koenig, Ledlie discloses the limitations of Claims 1, 9. Su, Koenig, Ledlie does not disclose, however, Hicks discloses:  the instructions when executed by the one or more processors, cause the system to further perform: 
receive information relevant to the second location; and {see at least fig3, rc303, [0113]-[0116] business (reads on relevant place information); fig3, rc311, [0165]-[0167] probability user will be in the locations}
cause the information relevant to the second location to be sent to the second mobile device.  {see at least fig3, rc315, [0175]-[0176] providing consumer with offer (reads on advertisement) and information (reads on relevant information)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Su, Koenig, Ledlie to include the elements of Hicks.  One would have been motivated to do so, in order to provide user with the necessary information to make an informed decision.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Su, Koenig, Ledlie evidently discloses identifying past and future user locations.  Hicks is merely relied upon to illustrate the functionality of determining and communicating an advertisement in the same or similar context.  As best understood by Examiner, since both identifying past and future user locations, as well as determining and communicating an advertisement are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Su, Koenig, Ledlie, as well as Hicks would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Su, Koenig, Ledlie / Hicks.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The claims recite a practical application of the alleged judicial exception because they provide a technological improvement in the field of location predictions while also addressing privacy concerns associated with location tracking.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to analyzing and predicting geographic habits. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to analyze and predict geographic habits (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art analyzing and predicting geographic habits engines. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art analyzing and predicting geographic habits engines. The original disclosure therefore does not suggest that the particular analyzing and predicting geographic habits engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “As discussed during the interview, neither Su nor Koenig discloses predicting a location of a particular mobile device based on the location transitions associated with mobile devices other than that particular mobile device.” Examiner agrees. However, Ledlie discloses: 

wherein the second mobile device is different than each of the plurality of first mobile devices; {see at least [0069]-[0071] at least in part, on machine learning techniques (such as a collaborative filtering process) to make comparisons across coarse location summaries from different users; the system applies collaborative filtering to automatically predict (filter) the user interested geographic areas by collecting location information from many users (collaborating) (reads on mobile device different than each of the plurality of first mobile devices}   

Therefore, Ledlie discloses the claim limitation in question.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622